Order entered December 20, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00249-CR

                  AARON LEDELL CELESTINE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F-2200005-I

                                     ORDER

      We REINSTATE this appeal.

      We abated for a hearing when appellant’s brief was not timely filed. Before

the Court is appellant’s December 19, 2022 motion for extension of time and his

tendered brief. In the interest of expediting this appeal and because the trial court

has not held a hearing, we VACATE that portion of our December 14, 2022 order

requiring a hearing and findings.
      We GRANT appellant’s motion and ORDER the brief received on

December 19, 2022 filed as of the date of this order. The State’s brief is due

THIRTY DAYS from the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Nancy

Kennedy, Presiding Judge, Criminal District Court No. 2; and all parties.




                                             /s/   ERIN A. NOWELL
                                                   JUSTICE